Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-12-00803-CV

                                             Eugenia MATA,
                                                Appellant

                                                   v.
                                            Diane Elizabeth
                                       Diane Elizabeth VIDALES,
                                                Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-01924
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 7, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have settled their

dispute. The motion contains a certificate of service to appellee, who has not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal

are taxed against appellant. See id. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant.”).

                                                          PER CURIAM